Title: Abigail Adams to John Adams, 30 December 1786
From: Adams, Abigail
To: Adams, John


     
      My dearest Friend
      december 30th 1786 Bath
     
     I yesterday received your kind favour by mr Murry and the day before; yours by mr Bridgen. Mr and Mrs Rucker left us this morn­ing, but I did not write by them knowing that the post would be much Spedier. You tell me to keep a journal, but you do not think what a task you impose or how every Hour is occupied at this place by those who stay only ten or twleve Days, and run the circle of amusement, or rather dissapation. The Young are delighted here, because they feel less restraint in their amusements and pleasures than in the city. The excercise they take, together with the clear sun shine and fine air of Bath tends to exhilirate the spirits. The aged and the infirm receive Health and Spirits from the Bethsadian pools and not a little satisfaction is derived to all parties from visiting a place of fashionable resort. As it may be more amusement to you in my absence to read a little detail of my excursion than if I brought home a journal to you, I will endeavour to recollect the events of the past week. You know I had but one acquaintance who resided here, and him I determined to find out and leave a card at his Lodgings. But on Sunday last, before I had made any inquiry for him, he heard of my arrival and came immediately to see me. He was wonderfully polite and civil to us, offerd us every attention in his power. We invited him to dine with us the next day, and the old Gentleman came. He told us that he had not for 3 years past been a Subscriber to any of the publick amusements the concert excepted, and to that he would have the honour of conducting us. This he did the next Evening and procured us Seats to much advantage. The next Day he invited us to a Breakfast with him and entertaind us with great Elegance and Hospitality. He has taken such a prodigious fancy to col Smith that he has made him a confident in his private affairs. Col Smith brought a letter of introduction to mr Fairfax who is mr Boylstones most intimate Friend. Mr Fairfax was Sick confined to his Chamber and his Lady quite an invalide but they have been very obliging to us, Sent us cards for the benifit Ball and yesterday we dinned with them. Tho mr Fairfax was not able to set at table, he deputed mr Boylstone to do the Honours of it, and the old gentleman appeard as happy as if he had, had so many of his children about him and mrs Fairfax said she had never Seen him in such Spirits in her Life. In the Evening we went to a party at Miss Hartlys, a musical Route I believe I must call it, as we had both vocal and instrumental, we had Stars and Garters Lords and Ladies present. Miss Hartly is quite a criple having lost one of her feet by a mortification, very infirm, and delicate but quite well bred polite and soft in her manners. Her mind seems much more cultivated than most of the Ladies we meet with. She is very fond of Musick and a performer. She is moved about in a chair set upon wheels, quite helpless her hands excepted. She reads or hears a young companion whom she keeps with her, is very pleasent and cheerfull and was once a very handsome woman. I drank tea with her once before without company and it was then I made my observations. We have been to three Balls one concert one play, two private parties, to the publick walks &c and all this in one week is enough to surfeit one. The Ball to morrow Evening will conclude our amusements at Bath. We then propose a visit to the Hot well of Bristol. That accomplished we set out for Grosvenour Square which we mean to reach on saturday next, perhaps on fryday, but as it is not convenient for all of us to travel fast; I rather think we shall make 3 or four Days of our return. I have lost my bed fellow to Day, but as the weather is so much moderated I think I shall do without an Abbe the remainder of my stay. You recollect in France that they are so polite to the Ladies as to accomodate them with an Abbe, when they give the Gentleman a Nun—even the Chaste and immaculate Dr, used to take a Nun to his Bed.
     I am happy at the intelligence received from Boston, and hope all will be well.
     Mr and Mrs Smith present their duty; Mr Cutting writes that he had dinned with you 3 times out of 8 Days. I wish I Could Send you some of the fine fish of Bath in which they greatly excell any part of England that I have visited. Small Bear Bread Mutton and fish are excellent here, but I begin to wish myself at Home notwithstanding. Having visited Bath once I am satisfied, as you have no fancy for that which makes it so delightfull to most people. I do not wonder that you preferd building up Republicks, and establishing Governments. Be so good as to let john and Esther know, that we Shall be at Home on Saturday next.
     
      Ever yours.
     
    